United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, FEDERAL
)
BUREAU OF PRISONS, Danbury, CT, Employer )
__________________________________________ )
K.R., Appellant

Appearances:
Michael Sheridan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1998
Issued: January 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 24, 2007. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On March 19, 2005 appellant, then a 48-year-old correctional officer, filed an
occupational claim (Form CA-2) alleging that he sustained an emotional condition as a result of
his federal employment. He submitted a narrative statement indicating that in 1996 he began

experiencing feelings of depression and anxiety related to conditions of his work environment.
Appellant stated:
“[T]he overall mental concentration required to maintain the care, custody, and
control of inmates, the exposure to danger and potential violence; the daily
contact with convicted felons; the necessity of responding to emergency
situations; the risk of contacting diseases; the lack of respect by the public toward
correctional officers; the lack of respect and treatment by supervisors and
administration toward correctional officers; the constant risk of injury or harm;
the noise level, temperature, overcrowded, and isolation of a prison; exposure to
emotionally draining situations (i.e., resolving inmate disputes, inmate fights,
etc.); the risk of injury; and routine crucial decision-making requirements; and
working rotating shifts, to include working all hours of the day and night,
weekends and holidays.”
Appellant filed an Equal Employment Opportunity (EEO) complaint in 1996 alleging that
he was subject to harassment, discrimination and retaliation. According to him, a supervisor
harassed him by “writing me up for being seven minutes late to work.” Appellant received a
five-day suspension in November 2004, a letter of reprimand in December 2004 and a poor
performance evaluation. He alleged that in February 2005 he was relieved of his outside patrol
duty and assigned to a housing unit.
An employing establishment supervisor, Wesley A. Pummill, responded in a June 1, 2005
letter. He stated that appellant was not subject to harassment, discrimination or retaliation in any
manner. Mr. Pummill noted that the EEO decision was favorable to the employing
establishment. According to him, appellant had chosen work posts that provided limited or no
inmate contact. With respect to disciplinary actions, Mr. Pummill indicated that there was no
record of appellant being seven minutes late, but there was an instance of his being an hour and a
half late due to adverse weather. He also indicated that appellant was not given a formal letter of
reprimand and had received a fully satisfactory performance rating.
Appellant submitted an authorization for treatment (Form CA-16) dated March 7, 2005
from a psychiatrist whose name is illegible. The psychiatrist diagnosed major depression and
checked a box “yes” the condition was causally related to employment. The record also contains
an emergency room report dated February 25, 2005 indicating that appellant was treated for
suicidal ideation.
In a report dated September 6, 2003, Dr. Sandra Cohen, a psychiatrist, diagnosed major
depression. She noted that appellant reported difficulties on the job, some coworkers took
offense at his constructive criticism, he felt trapped at work and unable to get a promotion.
Dr. Cohen indicated that appellant’s psychiatric condition was of long duration, reaching back to
childhood and over the prior six years he had significant life stressors, including his mother’s
death from cancer, a severe leg fracture and resulting financial hardship and disappointment at
work.

2

By report dated July 5, 2004, Dr. Roya Ghadimi, indicated that appellant had a 10-year
history of depression. He stated that appellant reported that severe conflicts at work aggravated
his suicidal thoughts.
In a report dated September 14, 2005, Dr. W. Douglas Gammon, a clinical psychologist,
stated that appellant was not selected for a warehouse job he applied for in 1996 and had filed an
EEO complaint. According to him, this was the beginning of “a spiraling down of [appellant’s]
mood into a depressive state” and he noted that appellant received no promotions. Dr. Gammon
further stated: “[Appellant’s] recounting of the threatening nature of his daily work as a
[correctional officer] reveals that this environment precipitates regular anxiety attacks and these
serve to further exacerbate his depression.”
By decision dated March 20, 2006, the Office denied the claim for compensation. The
Office did not appear to find that any compensable work factors were substantiated.
Appellant requested a hearing, which was held on February 27, 2007. He submitted a
March 9, 2007 report from Dr. Gammon, who stated that appellant had been experiencing
feelings of anxiety and depression since 1996 “as a result of the following work requirements.”
Dr. Gammon repeated essentially verbatim the work conditions identified by appellant in his
initial narrative statement quoted above. He stated that in 2005 the culmination of all of these
stressors served to throw appellant into a significant major depressive episode.
By decision dated April 24, 2007, the hearing representative affirmed the denial of the
claim. The hearing representative indicated that the performance of appellant’s assigned duties
were compensable work factors, but the medical evidence was insufficient to establish a
diagnosed condition causally related to the compensable work factors.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.1 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

3

emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.3
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.4 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.5
ANALYSIS
The initial question presented is whether appellant has established any compensable work
factors with respect to his claim. Appellant alleged that he was subject to harassment,
discrimination and retaliation and he noted that he had filed an EEO complaint in 1996. The
EEO action appeared to be based on the failure to be selected for a job appellant had applied for,
but the record does not contain an EEO decision. With respect to a claim based on harassment or
discrimination a claimant must establish a factual basis for the claim by supporting the
allegations with probative and reliable evidence.6 An employee’s allegation that he or she was
harassed or discriminated against is not determinative of whether or not harassment occurred.7
In this case, there is no probative evidence of harassment, discrimination or retaliation. There
are no EEO decisions, witness statements or other probative evidence to establish a compensable
work factor in this regard.
Appellant noted that he had been subject to several disciplinary actions by the employing
establishment and that he also discussed a performance evaluation. These are administrative
actions of the employing establishment and are not compensable work factors unless the
evidence demonstrates error or abuse.8 The employing establishment explained the basis for any
disciplinary action and no evidence of error or abuse in a specific administrative matter was
presented.
In his initial statement, appellant referred to other factors he felt contributed to an
emotional condition. He noted lack of respect by the public toward correctional officers, for
example. Appellant’s perception of a lack of respect is not a compensable factor.9 He also noted
3

Lillian Cutler, 28 ECAB 125 (1976).

4

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

5

Margreate Lublin, 44 ECAB 945, 956 (1993).

6

Gregory N. Waite, 46 ECAB 662 (1995); Barbara J. Nicholson, 45 ECAB 803 (1994).

7

Helen P. Allen, 47 ECAB 141 (1995).

8

See Bobbie D. Daly, 53 ECAB 691 (2002); Paul L. Stewart, 54 ECAB 824 (2003).

9

Personal perceptions alone are insufficient to establish a compensable work factor. Andrew J. Sheppard, 53
ECAB 170 (2001).

4

lack of respect by supervisors, but as noted above, there was no evidence of a compensable work
factor based on actions of supervisors. In addition, appellant discussed his fear of possibly
contracting a disease. The possibility of a future injury is not compensable under the Act.10
Appellant briefly noted rotating shifts and work conditions such as noise and temperature,
without providing a detailed statement regarding these allegations.11
Appellant referred generally to his regularly assigned duties. He indicated that his job
involved the care and control of inmates and it required concentration and decision making. The
employing establishment indicated that appellant at times had limited inmate contact. To the
extent appellant implicates the performance of assigned duties as a correctional officer, this
would be a compensable work factor. However, his statement addressing his work is general in
nature and lacks any specific details. Appellant’s claim must be support by sufficient factual
information to support his account of his work duties.12
CONCLUSION
Appellant did not meet his burden of proof to establish an emotional condition causally
related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 24, 2007 is affirmed.
Issued: January 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
10

Gaetan F. Valenza, 39 ECAB 1349, 1356 (1988).

11

A claimant must submit a detailed description of the alleged employment factors contributing to an injury.
Janet L. Terry, 53 ECAB 570 (2002).
12

Compare, Bobbie D. Daly, 53 ECAB 691, 694 (2002).

5

